DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-9, 12-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Huang et al (US 2015/0064215, March 2015, of record) and in further view of Chen et al (Cancer Gene Therapy, 1995, vol.2, 4: 281-289, of record), Nakano et al (Biochemical and Biophysical Research Communications, 2003, 301: 974-978, of record), Greif et al (EP 2377928, October 2011, of record) and Bailey et al (Biochimica et Biophysica Acta, 2000, 1468: 239-252, of record).
Huang et al teach methods of cancer treatment by using expression system delivering
shRNAs (see Abstract, paragraphs [0003, 0017]). Such cytoplasmic expression system includes
plasmid DNA for self amplification of the T7 RNA polymerase (autogene) comprising operably
linked T7 promoter, IRES, gene encoding T7 polymerase, polyA tail and termination sequence,
activated by introduction of T7 RNA polymerase through bacterial carrier (see Figures 8-9,
paragraphs [0014, 0031-0032]) and can further include gene for shRNA (see paragraph [0017]).
Huang et al do not teach activating T7 autogene upon administration of 5’-capped T7
RNA polymerase mRNA of SEQ ID NO: 1, or autogene and target gene (shRNA) being on
different plasmids, or specific weight ratios of nucleic acids to liposome, or liposome being
DOPC, or molar ratio of DNA fragment encoding shRNA to T7 polymerase mRNA to T7 RNA autogene plasmid.
Chen et al teach T7 polymerase autogenes comprising T7 promoter and gene encoding
T7 polymerase (see “Plasmids” section on page 282), which allows T7 polymerase production
upon supplying T7 polymerase and autogene plasmid to mammalian cell with the use of
liposomes (see Abstract). Such T7 polymerase production in a cell makes possible expression of
any other gene, target gene, under control of T7 promoter, which can be supplied on the same
or different plasmid (see second column on page 281).
Nakano et al teach that transfection of cells with 5’-capped T7 RNA polymerase mRNA
instead of T7 polymerase protein allows more efficient expression of a gene under control of T7
promoter (see Abstract, first column on page 975).
Greif et al teach T7 RNA polymerase mRNA of SEQ ID NO: 1 (see paragraph [0052]),
which is identical to instant SEQ ID NO: 1.
Bailey et al teach that DNA plasmids can be delivered into cells using liposome
comprising DOPC (see Abstract).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to modify the system taught by Huang et al with elements
taught by Chen et al and Nakano et al and using mRNA taught by Grief et al and liposomes
taught by Bailey et al. One of the ordinary skill in the art would be motivated to do so, because Nakano et al teach more effective way to produce T7 polymerase using its mRNA and Chen et al
teach that expression of target gene such as shRNA and T7 autogene can be on different
plasmids. Bailey et al teach delivery of DNA plasmids using liposomes comprising DOPC. Further
Grief et al teach T7 RNA polymerase mRNA which can be used in the system taught by Huang et
al. It is within the skill of one of the ordinary skill in the art to determine the optimal ratio of
nucleic acid to DOPC or molar ratios of plasmids to mRNA as in claims 1 and 13. It is expected
that such system delivered to cells will provide effects as in claims 9, 14, 15, 19 and 20 in the
absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 
Concerning 103 rejection Applicant argues that submitted Declaration on 08/01/2022 shows that optimal molar ratio of DNA fragment encoding shRNA to T7 polymerase mRNA to T7 RNA autogene plasmid is 0.4:1:1, therefore overcoming 103 rejection. In response data shown in the Declaration show that the method claimed works at different ratios of DNA fragment encoding shRNA to T7 polymerase mRNA to T7 RNA autogene plasmid (see Figures 1-4 of the Declaration), but the most effective ratio is 0.4:1:1. In order to identify the most effective ratio Applicant uses routine experimentation which is within the skill of the ordinary skill in the art, as it was stated in 103 rejection. Therefore the identification of the most optimal ratio is a routine optimization, which would be carried out by one of the ordinary skill in the art based on the prior art references from the rejection, and will not overcome the rejection. Rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635